DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 10 is rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 is dependent on claim 1; and it recites the limitation “the actuator element”; however, there is insufficient antecedent basis for this limitation in the claim. Accordingly, claim 10 is ambiguous.  



4.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claim 8 is rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 is dependent on claim 7; and clam 8 recites, “[t]assistance device according to claim 7, wherein the assistance device is adapted to detect the oscillation based on a local velocity minimum contained in a velocity curve of the actuator member”
	However, claim 7 does not necessarily require the detection of an oscillation since it is only optional to detect the oscillation of the actuator member. For instance, if the assistance device is adapted to detect a rebound or a standstill of the actuator member, it is not necessarily required to detect the oscillation of the actuator member. Accordingly, claim 7 fails to comply with section §112(d).	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-12 are rejected under 35 U.S.C.103 as being unpatentable over 
DE 102014220166 B4 (hereinafter Samuel) in view of Zhang 2008/0109745.	
	Regarding claim 1, Samuel teaches the following claimed limitations (note that the machine translation of the above document is used): an assistance device for assisting in the adjustment of a damping choke of a fluidic actuator, wherein the assistance device comprises a display arrangement ([0003], [0008]: e.g. a smartphone or a tablet computer is utilized as an assistance-device for assisting a user in adjusting the damping choke of a fluid actuator. Accordingly, the above assistance-device already comprises a display arrangement) and is adapted to determine, on the basis of a detected movement of an actuator member of the fluidic actuator, an adjustment recommendation for the adjustment of the damping choke and to display the adjustment recommendation via the display arrangement ([0007], [0010], [0012]: e.g. the above assistance-device—i.e. the smartphone/tablet—already involves one or more sensors, such as an acceleration sensor, to detect movement data related to an actuator member; wherein the assistance-device further executes an algorithm(s) to analyze the detected data; and thereby it presents—via its display—one or more adjustment recommendations to the user), and wherein the assistance device is further adapted to determine, based on the movement of said actuator member, operational safety information based on the movement of said actuator member, and to display said operational safety information via said display arrangement ([0018]: e.g. the assistance-device further displays, based on data analyzed regarding the movement of the actuator member, operational safety information in the form of a traffic light; such as: a red color for indicating the need to adjust one or more of the adjustable parameters; a yellow color for indicating that the parameters are near optimum; and a green color for indicating that no adjustable parameter needs adjustment). 
	Samuel does not explicitly describe that the safety information is based on kinetic energy related to the movement of the actuator member.
   	However, Zhang discloses a computer that evaluates movement data related to an actuator member; wherein the computer executes an algorithm(s) that calculates, based on parameters related to the actuator member, such as: velocity, load mass, etc., one or more results, including the kinetic energy of the actuator member; and wherein the system further presents to the user one or more relevant information, including warning, based on the calculated results ([0199] to [0202]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of  Samuel in view of Zhang; for example, by upgrading the system’s algorithm so that it further calculates one or more additional operational results related to the actuator member, such as its kinetic energy, based on one or more relevant 
parameters—such as: the load mass, the velocity, the product number of the cylinder, etc.; and wherein the algorithm further generates, based on the calculated results above, one or more additional feedbacks regarding the safety of the system; such as, an alert message, or a red color, when the calculated energy is outside the allowable range etc., so that the user would have a chance to take one or more appropriate measures to mitigate a serious error.   
	Regarding claim 2, Samuel in view of Zhang teaches the claimed limitations as discussed above per claim 1.
The limitation, “the assistance device is adapted to calculate the kinetic energy related to the movement of the actuator”, is already addressed above per the modification discussed with respect to claim 1. Particularly, the modified system calculates the kinetic energy of the actuator member based on relevant parameters, including the load mass and the velocity. 
  	Regarding claim 3, Samuel in view of Zhang teaches the claimed limitations as discussed above per claim 1.
The limitation, “the assistance device is adapted to calculate the kinetic energy related to the movement of the actuator”, is also already addressed above per the modification discussed with respect to claim 1. This is because the modified system calculates the kinetic energy, which further relates to the safety information, based on relevant parameters; such as, the load mass, the velocity, the cylinder product number. In this case, the cylinder product number indicates the type of actuator.   
Samuel in view of Zhang teaches the claimed limitations as discussed above per claim 1. Samuel further teaches: 
Regarding claim 4, the assistance device is adapted to detect the velocity of the actuator member when the actuator is located at a predetermined position and to determine the operational safety information based on the velocity detected at the predetermined position ([0051] to [0053]: e.g. the assistance-device measures the acceleration of the actuator member as the actuator member moves from a first end position to a second end position. In this case, the acceleration inherently involves velocity since an acceleration is mathematically defined as the rate of change of velocity with respect to time. Furthermore, the assistance-device presents, based on the result above,  relevant information to the user. Also see the modification discussed with respect o claim 1 since it also applies to claim 4);  
Regarding claim 5, the assistance device is adapted to display the operational safety information as one of exactly two or exactly three possible pieces of operational safety information ([0018]: e.g. the assistance-device already has the option to display the operational safety information in the form of a traffic light; such as red, yellow and green. Thus, the information is displayed as one of exactly two or exactly three possible pieces of operational safety information); 
Regarding claim 6, the display arrangement comprises an operational safety display designed as a traffic light display for displaying the operational safety information ([0018]: e.g. the assistance-device, which is in the form of a smartphone or a tablet, already involves a display that displays the operational safety information in the form of a traffic light); 
Regarding claim 7, the assistance device is adapted to detect, on the basis of the movement of the actuator member, a movement characteristic comprising a rebound, an oscillation and/or a standstill of the actuator member, and to determine, on the basis of the movement characteristic, the operational safety information and/or the adjustment recommendation ([0007], [0018], [0043], [0051]: e.g. the assistance-device already involves one or more sensors, such as an acceleration sensor; and therefore, it is already adapted to detect whether the actuator member is at standstill. The assistance-device further determines, based on detected movement of the actuator member, whether the cushioning or braking at each of the two points—FIG 1, labels “6” and “8”—is jerk-free; and this confirms that the assistance-device evaluates a movement characteristic comprising a rebound. Furthermore, the assurance-device presents, based on detected movement data, one or more adjustment recommendations, etc. Note that the claim requires the detection of at least one of the listed movement characteristics). 
Regarding claim 8, Samuel in view of Zhang teaches the claimed limitations as discussed above per claim 7.
The limitation, “the assistance device is adapted to detect the oscillation based on a local velocity minimum contained in a velocity curve of the actuator member”, is directed to an optional limitation since claim 7 does not necessarily require each of the three listed elements. Instead, it requires at least one of the three listed elements (i.e. a movement characteristic comprising a rebound, an oscillation and/or a standstill).  
In this regard, Samuel already teaches at least one of the three listed elements (e.g. see the analysis per claim 7); and therefore, claim 8 is already addressed per the analysis presented with respect to claim 7. 
Regarding claim 9, wherein the assistance device is adapted to detect that a rebound of the actuator member occurs before an end position of the actuator member and to determine the adjustment recommendation on the basis of this detection ([0037]; [0043], [0051]; also see FIG 1: e.g. the moving member—label “10” is moving between two points, namely points “6” and “8”; and wherein the assistance-device determines, based on detected movement of the actuator member, whether the cushioning or braking at each of the points above is jerk-free; and therefore, it already detects and determines, as applied to each point, whether the actuator member is rebounding or bouncing. Furthermore, based on the determination above, the assistance-device generates a relevant adjustment recommendation to the user. Thus, if the first point—label “6” is considered to be the initial position and the second point—label “8” is considered to be the end position, the assistance-device does detect that a rebound of the actuator member occurs before an end position of the actuator member and to determine the adjustment recommendation on the basis of this detection); 
Regarding claim 10, wherein the assistance device is adapted to detect that a rebound of the actuator element occurs in an end position of the actuator member and to determine the adjustment recommendation on the basis of this detection ([0037]; [0043], [0051; also see FIG 1: e.g. the moving member—label “10” is moving between two points, namely points “6” and “8”; and wherein the assistance-device determines, based on detected movement of the actuator member, whether the cushioning or braking at each of the points above is jerk-free; and therefore, it already detects and determines, as applied to each point, whether the actuator member is rebounding or bouncing. Furthermore, based on the determination above, the assistance-device generates a relevant adjustment recommendation to the user. Thus, considering that the second point—label “8”—to be the end position, the assistance-device is already adapted to detect that a rebound of the actuator element or member occurs in an end position of the actuator member and to determine the adjustment recommendation on the basis of this detection);



Regarding claim 11, the assistance device is adapted to determine the adjustment recommendation on the basis of the operational safety information ([0007], [0010], [0018]: e.g. the assistance-device evaluates various operational safety parameters, such as the speed or acceleration of the actuator member; and thereby it generates one or more relevant adjustment recommendations).
	Regarding claim 12, Samuel teaches the following claimed limitations: a method of operating an assistance device for assisting in the adjustment of a damping choke of a fluidic actuator, wherein the assistance device comprises a display arrangement ([0003], [0008]: e.g. a smartphone or a tablet computer is utilized as an assistance-device for assisting a user in adjusting the damping choke of a fluid actuator. Accordingly, the above assistance-device already comprises a display arrangement) and is adapted to determine, on the basis of a detected movement of an actuator member of the fluidic actuator, an adjustment recommendation for the adjustment of the damping choke and to display the adjustment recommendation via the display arrangement ([0007], [0010], [0012]: e.g. the above assistance-device—i.e. the smartphone/tablet—already involves one or more sensors, such as an acceleration sensor, to detect movement data related to an actuator member; wherein the assistance-device further executes an algorithm(s) to analyze the detected data; and thereby it presents—via its display—one or more adjustment recommendations to the user), and the assistance device is further adapted to determine, based on the movement of said actuator member, operational safety information based on the movement of the actuator member, and to display said operational safety information via said display arrangement ([0018]: e.g. the assistance-device further displays, based on data analyzed regarding the movement of the actuator member, operational safety information in the form of a traffic light; such as: a red color for indicating the need to adjust one or more of the adjustable parameters; a yellow color for indicating that the parameters are near optimum; and a green color for indicating that no adjustable parameter needs adjustment), the method comprising the steps: detecting a movement of the actuator member, determining, based on the detected movement of the actuator member, the operational safety information, and displaying the operational safety information via the display arrangement ([0007], [0010], [0018]: e.g. as already pointed out above, the assistance-device involves a sensor, and thereby it detects the movement of the actuator member. The assistance-device further executes an algorithm(s) to determine, based on the detected movement above, operational safety information; and thereby displays—via its display—the operational safety information in the form of: a traffic light, one or more messages, etc.). 
	Samuel does not explicitly describe that the safety information is based on kinetic energy related to the movement of the actuator member.
   	However, Zhang discloses a computer that evaluates movement data related to an actuator member; wherein the computer executes an algorithm(s) that calculates, based on parameters related to the actuator member, such as: velocity, load mass, etc., one or more results, including the kinetic energy of the actuator member; and wherein the system further presents to the user one or more relevant information, including warning, based on the calculated results ([0199] to [0202]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of  Samuel in view of Zhang; for example, by upgrading the system’s algorithm so that it further calculates one or more additional operational results related to the actuator member, such as its kinetic energy, based on one or more relevant 
parameters—such as: the load mass, the velocity, the product number of the cylinder, etc.; and wherein the algorithm further generates, based on the calculated results above, one or more additional feedbacks regarding the safety of the system; such as, an alert message, or a red color, when the calculated energy is outside the allowable range etc., so that the user would have a chance to take one or more appropriate measures to mitigate a serious error.   

















Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715